El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
PaineWebber Incorporated of Puerto Rico radicó ante la Sala Superior de San Juan del Tribunal de Primera Ins-tancia una demanda contra Service Concepts, Inc. (S.C.I.), su presidente Rolando Ávila, la esposa de éste, Elizabeth Champaña, y la sociedad de bienes gananciales compuesta por ambos, en reclamo de la suma de $24,048.45. Conforme las alegaciones de la demanda, debido a una equivocación cometida por uno de sus empleados, PaineWebber errónea-mente le acreditó a la cuenta que S.C.I. tenía con ellos la cantidad de $25,187.50, crédito que le correspondía a otro *310de sus clientes; habiendo el codemandado Ávila retirado de dicha cuenta, y utilizado en su propio beneficio, la suma reclamada de $24,048.45. En su contestación a la de-manda, los demandados plantearon, entre otras cosas, que procedía desestimar la demanda debido a que la controver-sia a ser dilucidada en la misma tenía que ser sometida a un proceso de arbitraje compulsorio, tal y como las partes lo habían acordado en el “contrato de apertura de cuenta” que ambas partes habían suscrito.(1)
Ello no obstante, las partes se involucraron activamente en un proceso de descubrimiento de prueba. PaineWebber citó, y tomó, las deposiciones de los codemandados Ávila y su esposa. Por su parte, la representación legal de dichos codemandados sometió interrogatorio y requerimiento de documentos a PaineWebber, los cuales fueron cumplimentados. Terminado el descubrimiento de prueba, PaineWebber solicitó sentencia sumaria. Fue, entonces, cuando los demandados reiteraron su solicitud de desesti-mación, alegando que lo procedente era el arbitraje pac-tado por las partes.
El tribunal de primera instancia denegó la solicitud de *311desestimación. Solicitada la revisión, vía certiorari, de la mencionada determinación por la parte demandada, el Tribunal de Circuito de Apelaciones confirmó la misma, ex-presando, en síntesis, que en atención al perjuicio sufrido por la parte demandante, como consecuencia del trabajo de índole procesal realizado en el caso, ello era lo procedente en derecho.
Inconforme, la parte demandada acudió, vía certiorari, ante este Tribunal imputándole al Tribunal de Circuito de Apelaciones haber errado al así actuar. (2) Expedimos el auto de certiorari. Estando en posición de resolver el re-curso radicado, procedemos a así hacerlo.
i — H
El contrato suscrito entre PaineWebber y S.C.I. es la ley entre ellos. Pacta sunt servanda es el sabio principio rector al que se enfrenta todo contratante. Compromiso y rigor es el tenor de este principio. Las partes se obligan a todos los extremos de lo pactado que sean conformes a la ley, a la moral y al orden público. Por otro lado, la atadura o vínculo contractual tiene sus límites en la voluntad expresa de las partes y, claro está, en todo aquello que sea derivado de las expectativas razonables de lo que la buena fe dicta respecto a la relación contractual.
La Ley Federal de Arbitraje, 9 U.S.C. sec. 1 et seq., establece una política federal en favor del arbitraje. La misma aplica a contratos en el comercio interestatal y establece que las cláusulas de arbitraje en esos contratos son válidas, irrevocables y mandatorias. Una vez acordado *312el arbitraje, los tribunales carecen de discreción respecto a su eficacia y tienen que dar cumplimiento al arbitraje acordado. Según esta ley, y la jurisprudencia federal inter-pretativa de la misma, cualquier duda sobre el alcance de las controversias que pueden ser llevadas a arbitraje debe resolverse a favor del arbitraje. Esto aplica tanto a tribu-nales federales como a los estatales. Esta ley, simplemente requiere que los tribunales estatales y federales hagan cumplir los acuerdos de arbitraje negociados por las partes como cualquier otro contrato. De hecho, existe una presun-ción de arbitrabilidad cuando el contrato tiene una cláu-sula de arbitraje. Así lo señalamos en World Films, Inc. v. Paramount Pict. Corp., 125 D.P.R. 352 (1990).
En McGregor-Doniger v. Tribunal Superior, 98 D.P.R. 864, 869 (1970), señalamos que, pactado en un contrato que toda controversia o reclamación que surja de su interpretación o que esté relacionada con el contrato sería resuelta por arbitraje, los tribunales recurren a
... una política vigorosa en favor del arbitraje y [a] una mar-cada renuencia ... en concluir que se ha incurrido en una re-nuncia del derecho de arbitraje. Hilti, Inc., supra. Toda duda que pueda existir debe ser resuelta a favor del arbitraje. Galt v. Libbey Owens Ford Glass Co., 376 F.2d 711 (7th Cir. 1967).
En McGregor-Doniger v. Tribunal Superior, ante, como en el caso que nos ocupa, se alegaba que la contestación a la demanda, la alegación de defensas especiales y la toma de deposiciones allí ocurridas eran actos inconsistentes con el derecho de arbitraje y que, por lo tanto, tales actuaciones de participación activa en el litigio constituían una renuncia del derecho de arbitraje. Resolvimos que “[l]as actuaciones de la peticionaria no constituyeron una renuncia de su derecho de arbitraje pues en su primera alegación en el caso invocó tal derecho y solicitó la suspensión de los procedimientos hasta que se procediese al arbitraje pactado en el contrato”. McGregor-Doniger, ante. Rei-*313teramos en el día de hoy lo expresado hace treinta (30) años en el caso antes citado.
I — I
En el caso de autos, los recurrentes demandados plantearon y reclamaron en la contestación a la demanda su derecho a someter la controversia a arbitraje y solicitaron la desestimación de la causa de acción radicada. El tribunal de instancia debió, motu proprio, señalar una vista en que se dilucidara esa causal de desestimación en aras de impartirle vida a la clara política pública de alentar el recurso del arbitraje como mecanismo alterno para la resolución de disputas en caso de que, efectivamente, existiera la cláusula de arbitraje y la misma fuera válida.
El contrato que nos ocupa remite la resolución de las controversias entre S.C.I. y PaineWebber al palio de la Ley Federal de Arbitraje. Dicha Ley, por su parte, autoriza la suspensión de los procedimientos a los fines de que se proceda al arbitraje de conformidad con el convenio (9 U.S.C. see. 3); Prima Paint v. Flood & Conklin, 388 U.S. 395 (1967); McGregor-Doniger v. Tribunal Superior, ante. Tal debe ser el proceder en este caso.
El caso de autos es uno en el que las dos partes adversas concuerdan en los extremos de lo pactado: la obligación de someter a arbitraje toda disputa que surgiera entre las partes respecto a cualquier cuenta o transacción sobre el acuerdo de corretaje suscrito. Dicho proceso de arbitraje se regiría por la Ley Federal de Arbitraje,
No hay duda que resulta un tanto impactante en el caso de autos el hecho de que la parte que reclama el derecho a arbitraje es una parte que ha permitido que se mueva la maquinaria del sistema judicial en una reclamación en su contra, que se ha aprovechado de los mecanismos de des-cubrimiento de prueba, y, más impactante aún, ha admi-*314tido haber utilizado el dinero reclamado en perjuicio del demandante.
Por otro lado, la parte que aquí originalmente acudió a los tribunales en busca de remedio a su empobrecimiento —PaineWebber— es la parte litigante económicamente más poderosa; es la parte que redactó el contrato de adhe-sión que suscribió el demandado; y es la parte que concibió la cláusula de arbitraje motivo de esta controversia en los términos absolutos y rigurosos de que goza su redacción. Esta parte es una que conocía muy bien la existencia de la cláusula en sus contratos y que, muy fácilmente podía ha-berla hecho eficaz tan pronto surgió la controversia en aras de cobrar su acreencia.
En fin, la parte que hoy nos pide que decretemos que hubo renuncia al derecho de arbitraje por parte de los de-mandados, por el hecho de que ya ha gastado mucho en el proceso judicial y resultaría oneroso recurrir a arbitraje en esta etapa, es la misma parte que pudo ahorrarse todo ese dinero, tiempo y esfuerzo si se hubiera ceñido estricta-mente a la letra de sus decretos. No vemos que a esa parte se le haya sometido a perjuicios durante su intento de resolver la controversia judicialmente, que realmente no ha-yan sido autoinfligidos.
En conclusión, procede revocar la sentencia recurrida. Se ordena la paralización de la ventilación de la causa por la vía judicial y se ordena a las partes, comparecientes en el pacto de arbitraje, a someterse al mismo según pactado.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Hernández Denton no intervino.

 La Cláusula Núm. 28 del contrato suscrito entre PaineWebber y S.C.I. dis-pone que:
“-Arbitration is final and binding on the parties.
“-The parties are waiving their right to seek remedies in court, including the right to jury trial.
“-Pre-arbitration discovery is generally more limited than and different from court proceedings.
“-The arbitrator’s award is not required to include factual findigns or legal reasoning and any party’s right to appeal or to seek modification of rulings by the arbitrators is strictly limited.
“I agree, and by carrying an account for me you agree, that any and all controversies which may arise between you and me concerning any account, transaction, dispute or the construction, performance or breach of this or any other agreement, whether entered into prior, on or subsequent to the date hereof, shall be determined by arbitration. Any arbitration under this agreement shall be held under and pursuant to and be governed by the Federal Arbitration Act, and shall be conducted before an arbitration panel convened by the New York Stock Exchange, Inc., or the National Association of Securities Dealers, Inc. [..Caso Núm. CC-99-152, Parte I, Apéndice XIII, pág. 249.
“-The panel of arbitrators will typcally include a minority of arbitrators who were or are affiliated with the securities industry.


 “1. Erró el Tribunal de Circuito de Apelaciones al no expedir el Recurso presentado y confirmar la Resolución Recurrida declarando ‘no ha lugar’, la solicitud de Desestimación a la demanda en Instancia por haber pacto compulsorio de arbi-traje aplicable a las partes y la controversia.
“2. Erró el Tribunal de Circuito de Apelaciones al interpretar que la Recurrente renunció al Derecho concedido por la cláusula de arbitraje mencionada.” Escrito de Certiorari, pág. 6.